*516By the Court.
Brady, J.
In submitting this case to the jury the presiding judge stated to them the amount the plaintiff was entitled to recover, if their finding was in his favor. They agreed upon a verdict in favor of the plaintiff, hut were uncertain as to the amount stated by the judge in his charge. The uncertainty was whether the sum of six hundred and sixteen, or six hundred and seventeen dollars, or thereabouts, was the amount. They found generally therefore, for the plaintiff for the full amount claimed, and the interest. On an application made to the judge after the jury had been discharged, an order was made amending the verdict, so that it should read as follows, “ verdict for the plaintiff for the sum of six hundred and sixteen dollars and twentj'-nine cents,” that being the sum which the judge instructed them was the extent of the plaintiff’s claim. There was but one issue in the action, and the verdict, therefore, covered the whole subject in controversy. The intention of the jury was to find a verdict for the amount stated by the judge, and they have so deposed. The intention being manifest, and the case upon the application to ‘ amend being clear, the Court had the power to give judgment upon the substantial finding of the jury (Hawkes v. Crofton, 2 Burr., 698 ; Rockfeller v. Donnelly, 8 Cow., 652 ; Petre v. Hanway, 3 Term Rep., 659 ; Cheetham v. Tillotson 4 Johns., 508). The objection to the amendment is technical, and is not sustained by any element which called upon the Court to hesitate to exercise the power of making the verdict in language conform to the finding of the jury. There is no doubfc'that the whole case has been disposed of by the jury and the Court, and the amendment should be allowed (Burhans v. Tibbitts, 7 How. Pr. Rep., 21). The point in issue can he concluded out of the finding, and the Court will work the verdict into form and make it serve (Foster v. Jackson, Hobart, 54, a). The order appealed from should be affirmed with ten dollars costs.
Order affirmed.